Correspondence China XD Plastics Company Limited No. 9 Dalian North Road, Haping Road Centralized Industrial Park Harbin Development Zone Heilongjiang Province, PRC 150060 August 9, 2011 VIA EDGAR AND FACSIMILE Mr. Rufus Decker Accounting Branch Chief Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-3628 RE: China XD Plastics Company Limited Form 10-K/A for the Year Ended December 31, 2010 Filed April 27, 2011 Form 10-K for the Year Ended December 31, 2010 Filed March 31, 2011 Form 10-Q for the Quarter Ended March 31, 2011 Filed May 12, 2011 File No. 1-34546 Dear Mr. Decker: We are in receipt of your letter dated August 3, 2011 (the "Comment Letter") containing comments of the staff of the Securities and Exchange Commission (the "Staff") pertaining to the filings referenced above. As discussed with Lisa Etheredge, Staff Accountant, on August 9, 2011, China XD Plastics Company Limited (the "Company") will require more than 10 business days to file its response to the Comment Letter, as it needs additional time to discuss its proposed comment responses and prepare draft disclosure with its outside accountants. Accordingly, we respectfully request an extension until August 31, 2011 to file the Company's response to the Comment Letter. Thank you. Sincerely, /s/ Taylor Zhang Taylor Zhang Chief Financial Officer cc:Steven Liu, DLA Piper UK LLP Beijing Representative Office
